DAMOORGIAN, J.,
dissenting.
I dissent for the same reasons articulated by the Third District Court in Garcon. There, the court held that “section 409.910(l)(ll)(f) is not federally pre-empt-ed and is ... fully effective and enforceable.” Garcon v. Agency for Health Care Admin., 96 So.3d 472, 473 (Fla. 3d DCA 2012). Florida has adopted a special rule which provides an allocation formula to fix the lien. See Arkansas Dep’t of Health & Human Servs. v. Ahlborn, 547 U.S. 268, 288 at n. 18, 126 S.Ct. 1752 (2006). I would apply the law as written and affirm the order on review.